
	
		V
		111th CONGRESS
		1st Session
		H. R. 2645
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Rush introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Elvira Arellano, Juan Carlos Arreguin,
		  Maria I. Benitez, Francisco J. Castro, Jaime Cruz, Martha Davalos, Maria A.
		  Martin, Juan Jose Mesa, Domenico Papaianni, Juan Manuel Castellanos, Juan Jose
		  Rangel Sr, Dayron S. Rios Arenas, Araceli Contreras-Del Toro, Doris Oneida
		  Ulloa, Bladimir I. Caballero, Arnulfo Alfaro, Consuelo Castellanos, Eliseo
		  Pulido, Gilberto Romero, Maria Liliana Rua-Saenz, Aurelia Martinez-Garcia,
		  Tomas F. Martinez-Garcia, Flor Crisostomo, Gloria M. Alcantara, Roberto Barrera
		  - lopez, Toribio Barrera-Vieyra, Carolina Carrillo de Uribe, Adan Rosales Del
		  Valle, Marie Teresa Herenandez, Consualo Constella, Lucia Larios Arreola, Maria
		  Guadalupe Lopez, Jose Martinez de la Cerde, Ruben Mendoza Lagunas, Jesus de
		  Parafox, German Raminez, Josefina Santoyo, Noelia Corona, Teresa
		  Figueroa-Villasenoe, and Fatima Karuma.
	
	
		1.Permanent resident
			 status
			(a)In
			 generalNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act,
			 the beneficiaries described in subsection (f) shall each be eligible for
			 issuance of an immigrant visa or for adjustment of status to that of an alien
			 lawfully admitted for permanent residence upon filing an application for
			 issuance of an immigrant visa under section 204 of such Act or for adjustment
			 of status to lawful permanent resident.
			(b)Adjustment of
			 statusIf a beneficiary described in subsection (f) enters the
			 United States before the filing deadline specified in subsection (c), he or she
			 shall be considered to have entered and remained lawfully and shall, if
			 otherwise eligible, be eligible for adjustment of status under section 245 of
			 the Immigration and Nationality Act as of the date of the enactment of this
			 Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon the granting of an immigrant visa or
			 permanent residence to a beneficiary described in subsection (f), the Secretary
			 of State shall instruct the proper officer to reduce by 1, during the current
			 or next following fiscal year, the total number of immigrant visas that are
			 made available to natives of the country of the beneficiary’s birth under
			 section 203(a) of the Immigration and Nationality Act or, if applicable, the
			 total number of immigrant visas that are made available to natives of the
			 country of the beneficiary’s birth under section 202(e) of such Act.
			(e)Denial of
			 preferential immigration treatment for certain relativesThe
			 natural parents, brothers, and sisters of any beneficiary described in
			 subsection (f) shall not, by virtue of such relationship, be accorded any
			 right, privilege, or status under the Immigration and Nationality Act.
			(f)BeneficiariesThe
			 beneficiaries described in this subsection are the following:
				(1)Elvira
			 Arellano.
				(2)Juan Carlos
			 Arreguin.
				(3)Maria I.
			 Benitez.
				(4)Francisco J.
			 Castro.
				(5)Jaime Cruz.
				(6)Martha
			 Davalos.
				(7)Maria A.
			 Martin.
				(8)Juan Jose
			 Mesa.
				(9)Domenico
			 Papaianni.
				(10)Juan Manuel
			 Castellanos.
				(11)Juan Jose Rangel
			 Sr.
				(12)Dayron S. Rios
			 Arenas.
				(13)Araceli
			 Contreras-Del Toro.
				(14)Doris Oneida
			 Ulloa.
				(15)Bladimir I.
			 Caballero.
				(16)Arnulfo
			 Alfaro.
				(17)Consuelo
			 Castellanos.
				(18)Eliseo
			 Pulido.
				(19)Gilberto
			 Romero.
				(20)Maria Liliana
			 Rua-Saenz.
				(21)Aurelia
			 Martinez-Garcia.
				(22)Tomas F.
			 Martinez-Garcia.
				(23)Flor
			 Crisostomo.
				(24)Gloria M.
			 Alcantara.
				(25)Roberto Barrera -
			 lopez.
				(26)Toribio
			 Barrera-Vieyra.
				(27)Carolina Carrillo
			 de Uribe.
				(28)Adan Rosales Del
			 Valle.
				(29)Marie Teresa
			 Hernandez.
				(30)Consualo
			 Constella.
				(31)Lucia Larios
			 Arreola.
				(32)Maria Guadalupe
			 Lopez.
				(33)Jose Martinez de
			 la Cerde.
				(34)Ruben Mendoza Lagunas.
				(35)Jesus de
			 Parafox.
				(36)German
			 Raminez.
				(37)Josefina
			 Santoyo.
				(38)Noelia
			 Corona.
				(39)Teresa
			 Figueroa-Villasenoe.
				(40)Fatima
			 Karuma.
				
